Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 26, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144941 & (15)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Mary Beth Kelly
            Plaintiff-Appellee,                                                                           Brian K. Zahra,
                                                                                                                     Justices

  v                                                                SC: 144941
                                                                   COA: 307894
                                                                   Jackson CC: 04-001348-FC
  LOREN DEPREE GREENE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 22, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion to
  compel discovery is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 26, 2012                   _________________________________________
         t1217                                                                Clerk